Citation Nr: 0843358	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  05-36 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tendonitis of the right 
shoulder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel







INTRODUCTION

The veteran had active service from August 1981 until August 
1984; from August 1997 until April 1998; and from February 
2003 until March 2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Board first considered this appeal in February 2008 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  


FINDING OF FACT

Tendonitis of the right shoulder was not incurred in or 
aggravated by active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for tendonitis 
of the right shoulder have not been met. 38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that this is a case where the veteran's 
service treatment records for his first period of service are 
unavailable.  In such a case, where records in the control of 
the VA are unavailable due to no fault of the veteran the 
duty to notify and assist is heightened. Dixon v. Derwinski, 
3 Vet. App. 261, 263 (1992).  In such circumstances, VA is to 
advise the veteran of his right to submit alternate sources 
of evidence to support his claims, including statements from 
service medical personnel, "buddy" statements or affidavits 
and other forms of lay evidence. Id.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in May 2004, July 2004, November 
2004, March 2005, and May 2008 that fully addressed all 
notice elements.  Significantly, the July 2004 letter advised 
the veteran that the service treatment records were 
unavailable and advised the veteran of alternative source 
evidence that could be submitted in connection with his 
claim.  Additionally, the RO contacted the Commander of Army 
Personnel, the State Arsenal and 351st MP Company to obtain 
the service treatment records.  A formal finding of the 
unavailability of service medical records was made in January 
2005. 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
personnel records, VA outpatient treatment records and some 
of the veteran's service treatment records.  Additionally the 
veteran was afforded two VA examinations in connection with 
his claim.  

The veteran continues to contend the RO should conduct 
further efforts to obtain the service treatment records.  
However, as noted above, the RO has done everything 
reasonably possible to locate the service treatment records 
and associate alternate source documents with the claims 
files upon learning the service treatment records were 
unavailable. As such, the RO has satisfied the heightened 
duties of Dixon v. Derwinski, 3 Vet. App. 261 (1992).

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

The veteran seeks service connection for tendonitis of the 
right shoulder.  As explained above, this is a case where 
some of the service medical records and are unavailable. 
Under such circumstances, there is a heightened obligation on 
the part of VA to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule. Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The veteran has a current disability of right shoulder biceps 
tendonitis as reflected in the May 2008 VA examination.  The 
remaining question, therefore, is whether there is evidence 
of an inservice occurrence of an injury or disease and 
medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

Service treatment records fail to reflect any complaints, 
treatment or diagnoses of the right shoulder.  For example, 
the veteran denied any history of swollen or painful joints, 
arthritis, rheumatism or bursitis, and painful or trick 
shoulder on the October 1993, April 1998 and July 2003 
reports of medical history.  The veteran did report a history 
of impaired use of arms legs hands or feet on the March 2001 
report of medical history but clarified that this referred to 
the left knee.  Similarly, while the August 2002 report of 
medical history noted a history of arthritis, rheumatism or 
bursitis, and a history of swollen or painful joints, the 
veteran explained this was related the bilateral knees and in 
fact denied any history of a painful shoulder.  Additionally, 
the October 1993, April 1998, March 2001, August 2002 and 
July 2003 examinations described the upper extremities as 
normal and failed to describe any impairment of the right 
shoulder.   

The veteran, however, contends he was in fact treated for the 
right shoulder during service.  In a July 2008 statement the 
veteran cited the prior difficulty in obtaining service 
treatment records and as noted above the veteran's complete 
service treatment records from his first period of service 
form 1981 until 1984 are not associated with the claims file.  

The veteran is competent to testify as to the symptoms he 
experienced, including shoulder pain and whether or not he 
received treatment. Barr v. Nicholson, 21 Vet. App. 303 
(2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Even 
assuming the veteran was treated for a right shoulder 
condition during service, service connection is not otherwise 
warranted as there is no competent medical evidence of a 
nexus.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (Holding 
that the Board has the fundamental authority to decide a 
claim in the alternative.).  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The veteran underwent a VA examination of the joints in June 
2004 to determine whether or not he had a diagnosed 
disability.  The veteran described anterior type shoulder 
pain that pointed to the region of the biceps tendon.  The 
pain was aggravated by push-ups.  He related he was seen for 
the shoulder during service and treated conservatively.  The 
examiner concluded there was right shoulder pain with 
symptoms most consistent with mild biceps tendonitis at the 
origin.  The examiner did not provide an opinion as to the 
etiology of the condition. 

The Board remanded the claim to afford the veteran another VA 
examination to clarify the diagnosis and specifically 
determine whether or not any shoulder condition was related 
to service.  After reviewing the veteran's claims file and 
examining the veteran, the examiner concluded the right 
shoulder biceps tendonitis less likely had its onset during 
service.  The examiner explained that while the prior June 
2004 VA examination noted treatment for the right shoulder 
during service, the examiner was unable to see this treatment 
in the records.  Furthermore, the veteran's physical in 2003 
did not mention any shoulder problems and the examiner also 
related that the veteran was not evaluated recently for the 
right shoulder.  

Thus, the only evidence that contains an opinion as to the 
etiology of the right shoulder tendonitis opined the 
condition was less likely than not related to service.  To 
the extent to which the June 2004 VA examination noted 
treatment in service the Board notes that this was based 
entirely on the veteran's reported history.  More 
significantly, the examiner did not review the claims file or 
provide an opinion as to whether the shoulder symptoms were 
related to service.  Although the Board does not doubt the 
veteran's belief that his right shoulder condition had its 
onset during service, the veteran is not a medical 
professional competent to render an opinion on matters of a 
medical diagnosis or the etiology of a diagnosed disorder. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board also considered whether service connection was 
warranted on a theory of continuity of symptomatology.  In 
this regard, while the first post service indication of a 
shoulder problem was the June 2004 VA examination and only 3 
months after the veteran's separation from service, the Board 
notes that the subsequent VA outpatient treatment records 
fail to demonstrate continuous complaints or treatment for a 
right shoulder condition.  The gaps in evidence constitute 
negative evidence that tends to disprove the veteran's claim 
that the veteran had an injury in service that resulted in a 
chronic disability or persistent symptoms. See Forshey v. 
West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  

Given the medical evidence against the claim, for the Board 
to conclude that the veteran has tendonitis of the right 
shoulder that is related to service would be speculation, and 
the law provides that service connection may not be based on 
resort to speculation or remote possibility. 38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  As such, 
the preponderance of the evidence is against the veteran's 
claim.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for tendonitis of the right shoulder is 
denied. 



____________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


